 

Exhibit 10.1

 

Coherent, Inc.
5100 Patrick Henry Drive
Santa Clara, CA 95054

 

 

 

January 31, 2008

 

 

Oliver Press Partners, LLC

152 West 57th Street

New York, NY 10019

 

Re:                             Letter Agreement

 

Ladies and Gentlemen:

 

This letter agreement confirms the understanding and agreement between
Coherent, Inc., a Delaware corporation (the “Company”), on the one hand, and
Oliver Press Partners, LLC, Oliver Press Investors, LLC, Augustus K. Oliver and
Clifford Press (hereinafter collectively referred to as the “OPP Parties”), on
the other hand, as follows:

 

1.                                       Board Matters.

 


(A)                                  THE COMPANY HEREBY CONFIRMS THAT THE BOARD
OF DIRECTORS OF THE COMPANY (THE “BOARD”) HAS CONSIDERED THE NOMINATION OF
MR. CLIFFORD PRESS (“CLIFFORD PRESS”) AS A CANDIDATE FOR ELECTION TO THE BOARD
AND HAS APPROVED HIS NOMINATION AS A CANDIDATE FOR ELECTION TO THE BOARD AT THE
NEXT ANNUAL MEETING OF STOCKHOLDERS OF THE COMPANY.  THE COMPANY SHALL INCLUDE
CLIFFORD PRESS AMONG ITS SLATE OF CANDIDATES (THE “SLATE”) TO BE PRESENTED TO
THE STOCKHOLDERS OF THE COMPANY AT THE COMPANY’S NEXT ANNUAL MEETING OF
STOCKHOLDERS, INCLUDING ANY ADJOURNMENT OR POSTPONEMENT THEREOF (THE “NEXT
ANNUAL MEETING”).  THE COMPANY SHALL INCLUDE IN ITS PROXY STATEMENT FOR THE NEXT
ANNUAL MEETING (THE “COMPANY PROXY STATEMENT”) A RECOMMENDATION OF THE BOARD
THAT ALL STOCKHOLDERS OF THE COMPANY VOTE THEIR SHARES OF COMPANY STOCK “FOR”
THE ELECTION OF ALL OF THE COMPANY’S DIRECTOR CANDIDATES ON THE SLATE, INCLUDING
CLIFFORD PRESS.  IN CONNECTION WITH THE PREPARATION OF THE PROXY STATEMENT,
CLIFFORD PRESS SHALL PROVIDE THE COMPANY WITH ALL INFORMATION THE COMPANY MAY
REASONABLY REQUIRE OR REASONABLY REQUEST FROM HIM IN ORDER TO ENABLE THE COMPANY
TO COMPLY WITH ALL APPLICABLE LAWS, RULES AND REGULATIONS, INCLUDING ALL
RULES AND REGULATIONS OF THE SECURITIES AND EXCHANGE COMMISSION (THE “SEC”).  IN
FURTHERANCE THEREOF, CLIFFORD PRESS HEREBY CONSENTS TO BEING INCLUDED ON THE
SLATE AND BEING NAMED IN THE PROXY STATEMENT AS A CANDIDATE FOR ELECTION AS A
DIRECTOR OF THE COMPANY.  IN THE EVENT THAT THE COMPANY SHALL NOT CONVENE AND
HOLD THE NEXT ANNUAL MEETING ON OR BEFORE MARCH 19, 2008, THE COMPANY (ACTING
THROUGH THE BOARD) SHALL TAKE ANY AND ALL CORPORATE AND OTHER ACTION NECESSARY
TO INCREASE THE SIZE OF THE BOARD BY ONE SEAT AND APPOINT CLIFFORD PRESS TO FILL
THE VACANCY SO CREATED BY SUCH INCREASE NO LATER THAN MARCH 21, 2008.


 


(B)                                 EACH OF CLIFFORD PRESS AND THE OTHER OPP
PARTIES HEREBY AGREE THAT, IF AT ANY TIME PRIOR TO THE NEXT ANNUAL MEETING, THE
OPP PARTIES CEASE TO BENEFICIALLY OWN, IN THE

 

 

 

--------------------------------------------------------------------------------


 


AGGREGATE, AT LEAST 50% OF THE NUMBER OF SHARES OF THE COMPANY’S COMMON STOCK
SET FORTH IN THE SCHEDULE 13D FILED BY THE OPP PARTIES WITH THE SEC IN RESPECT
OF COMPANY COMMON STOCK ON JANUARY 10, 2008 (THE “MOST RECENT 13D”), THE
COVENANTS AND OTHER OBLIGATIONS OF THE COMPANY SET FORTH IN SECTION 1(A) HEREOF
SHALL TERMINATE AND EXPIRE AUTOMATICALLY AND WITHOUT ANY ACTION ON THE PART OF
THE COMPANY OR ANY OF THE OPP PARTIES.  IN CLARIFICATION AND NOT IN LIMITATION
OF THE FOREGOING, IF AT ANY TIME PRIOR TO THE NEXT ANNUAL MEETING, THE OPP
PARTIES CEASE TO BENEFICIALLY OWN, IN THE AGGREGATE, AT LEAST 50% OF THE NUMBER
OF SHARES OF THE COMPANY’S COMMON STOCK SET FORTH IN THE MOST RECENT 13D, THE
COMPANY MAY, IN ITS SOLE AND ABSOLUTE ELECTION, AMONG OTHER THINGS, (I) WITHDRAW
ITS NOMINATION OF CLIFFORD PRESS AS A CANDIDATE FOR ELECTION TO THE BOARD AT THE
NEXT ANNUAL MEETING, (II) REMOVE CLIFFORD PRESS FROM THE SLATE BY ANY MEANS
AVAILABLE, AND/OR (III) RECOMMEND THAT COMPANY STOCKHOLDERS VOTE AGAINST
CLIFFORD PRESS AS A DIRECTOR OF THE COMPANY AT THE NEXT ANNUAL MEETING BY ANY
MEANS AVAILABLE, INCLUDING, WITHOUT LIMITATION, BY MARKING AVAILABLE PROXY CARDS
FOR THE NEXT ANNUAL MEETING WITH A “WITHHOLD” OR “ABSTAIN” NOTATION IN RESPECT
OF THE CANDIDACY OF CLIFFORD PRESS.

 


(C)                                  EACH OF CLIFFORD PRESS AND THE OTHER OPP
PARTIES HEREBY AGREE THAT, IF AT ANY TIME AFTER THE DATE OF THE NEXT ANNUAL
MEETING AND CLIFFORD PRESS’ ELECTION TO THE BOARD, THE OPP PARTIES CEASE TO
BENEFICIALLY OWN, IN THE AGGREGATE, AT LEAST 50% OF THE NUMBER OF SHARES OF THE
COMPANY’S COMMON STOCK SET FORTH IN THE MOST RECENT 13D, THEN CLIFFORD PRESS
SHALL PROMPTLY (AND IN ANY EVENT WITHIN 2 BUSINESS DAYS) OFFER TO RESIGN FROM
THE BOARD AND ALL COMMITTEES OF THE BOARD OF WHICH HE MAY BE A MEMBER AT SUCH
TIME BY DELIVERING A WRITTEN RESIGNATION LETTER TO THE BOARD, WHICH RESIGNATION
WILL BE EFFECTIVE ONLY IF (AND WHEN) SUCH RESIGNATION IS ACCEPTED BY A DULY
AUTHORIZED RESOLUTION OF THE BOARD WITHIN 30 DAYS AFTER THE BOARD RECEIVES SUCH
RESIGNATION OFFER (IT BEING UNDERSTOOD AND HEREBY AGREED THAT CLIFFORD PRESS
SHALL RECUSE HIMSELF FROM ANY BOARD DELIBERATIONS AND DETERMINATIONS WITH
RESPECT TO SUCH RESIGNATION).

 


(D)                                 EACH OF CLIFFORD PRESS AND THE OTHER OPP
PARTIES HEREBY AGREE THAT, IF AT ANY TIME AFTER THE DATE OF THE NEXT ANNUAL
MEETING AND CLIFFORD PRESS’ ELECTION TO THE BOARD, (I) (A) THERE IS ANY JUDGMENT
OR RULING BY A COURT OF COMPETENT JURISDICTION WHICH CONTAINS A FINDING OF FACT
OR CONCLUSION OF LAW THAT CLIFFORD PRESS HAS ENGAGED IN ANY NEGLIGENT ACTION IN
THE PERFORMANCE OF HIS SERVICE AS A DIRECTOR OR OFFICER OF A CORPORATION OR
OTHER BUSINESS ENTERPRISE, ANY FRAUDULENT CONDUCT OR ANY OTHER ACTIONS WHICH
CONSTITUTE A BREACH OF FIDUCIARY DUTY, OR (B) CLIFFORD PRESS ADMITS IN THE
COURSE OF SETTLEMENT OF ANY LITIGATION OR OTHERWISE TO ENGAGING IN ANY OF THE
CONDUCT DESCRIBED IN THE IMMEDIATELY PRECEDING CLAUSES (I)(A), AND (II) THE
BOARD SHALL THEREAFTER REQUEST THAT CLIFFORD PRESS RESIGN FROM THE BOARD, THEN
CLIFFORD PRESS SHALL PROMPTLY (AND IN ANY EVENT WITHIN 2 BUSINESS DAYS) RESIGN
FROM THE BOARD AND ALL COMMITTEES OF THE BOARD OF WHICH HE MAY BE A MEMBER AT
SUCH TIME AND THE COMPANY AND OPP SHALL THEREUPON NEGOTIATE IN GOOD FAITH TO
IDENTIFY A MUTUALLY AGREEABLE DESIGNEE OF OPP TO BE APPOINTED PROMPTLY TO THE
BOARD TO SERVE OUT THE REMAINDER OF CLIFFORD PRESS’ THEN EFFECTIVE TERM ON THE
BOARD, PROVIDED THAT SUCH DESIGNEE EXECUTES A COUNTERPART TO THIS LETTER
AGREEMENT PURSUANT TO WHICH HE OR SHE AGREES TO BECOME BOUND BY THE TERMS AND
CONDITIONS SET FORTH HEREIN THAT APPLY TO CLIFFORD PRESS (WHETHER IN HIS
INDIVIDUAL CAPACITY OR AS AN OPP PARTY).  UPON APPOINTMENT OF SUCH DESIGNEE TO
THE BOARD AND THE EXECUTION OF A COUNTERPART TO THIS LETTER AGREEMENT BY SUCH
DESIGNEE IN ACCORDANCE WITH THE PRECEDING SENTENCE, ALL REFERENCES TO “CLIFFORD
PRESS” HEREIN SHALL, WHERE THE CONTEXT REQUIRES, BE DEEMED TO REFER TO SUCH
DESIGNEE.  CLIFFORD PRESS HEREBY AGREES THAT HE SHALL PROMPTLY FORWARD TO THE
COMPANY (PURSUANT TO THE NOTICE PROVISIONS HEREOF) COPIES OF ANY AND

 

 

2

--------------------------------------------------------------------------------


 

all judgments, rulings or settlement documents arising out of any litigation or
the settlement of any litigation to which this
Section 1(d) applies, subject to any confidentiality restrictions set forth in
such judgments, rulings or settlement documents.

 


(E)                                  IF CLIFFORD PRESS IS ELECTED TO THE BOARD
AT THE NEXT ANNUAL MEETING, FOR SO LONG AS HE IS A MEMBER OF THE BOARD, CLIFFORD
PRESS HEREBY AGREES THAT, SUBJECT TO THE TERMS OF SECTION 2(C), HE SHALL COMPLY
WITH THE COMPANY’S LAWFUL POLICIES AND PROCEDURES APPLICABLE TO MEMBERS OF THE
BOARD (AS THE SAME MAY BE AMENDED FROM TIME TO TIME), INCLUDING, WITHOUT
LIMITATION, THE COMPANY’S “CORPORATE GOVERNANCE GUIDELINES” AND INSIDER TRADING
POLICY (A COPY OF WHICH HAS BEEN PROVIDED TO CLIFFORD PRESS), IT BEING
UNDERSTOOD THAT SUCH INSIDER TRADING POLICIES RESTRICT CLIFFORD PRESS’
COMMUNICATIONS WITH THE OTHER OPP PARTIES CONCERNING MATERIAL, NON-PUBLIC
INFORMATION WITH RESPECT TO THE COMPANY.

 


(F)                                    CLIFFORD PRESS UNDERSTANDS AND HEREBY
ACKNOWLEDGES THAT IF HE IS ELECTED TO THE BOARD AT THE NEXT ANNUAL MEETING, HE
WILL OWE FIDUCIARY DUTIES TO THE COMPANY AND ITS STOCKHOLDERS AS A DIRECTOR OF
THE COMPANY AS PRESCRIBED BY APPLICABLE LAW, AND HE HEREBY AGREES TO DISCHARGE
SUCH FIDUCIARY DUTIES IN GOOD FAITH WHILE HE IS A MEMBER OF THE BOARD.

 


(G)                                 IN ADDITION TO AND NOT IN LIMITATION OF THE
PROVISIONS OF SECTION 1(D), DURING THE STANDSTILL PERIOD (AS DEFINED IN
SECTION 3), IN THE EVENT THAT CLIFFORD PRESS OR HIS SUCCESSOR AS PROVIDED IN
SECTION 1(D) SHALL NO LONGER BE ABLE TO SERVE AS A DIRECTOR OF THE COMPANY FOR
ANY REASON, THE COMPANY AND OPP SHALL THEREUPON NEGOTIATE IN GOOD FAITH TO
IDENTIFY A MUTUALLY AGREEABLE DESIGNEE OF OPP TO BE APPOINTED PROMPTLY TO THE
BOARD TO SERVE OUT THE REMAINDER OF SUCH INDIVIDUAL’S THEN EFFECTIVE TERM ON THE
BOARD, PROVIDED THAT ANY SUCH DESIGNEE EXECUTES A COUNTERPART TO THIS LETTER
AGREEMENT PURSUANT TO WHICH HE OR SHE AGREES TO BECOME BOUND BY THE TERMS AND
CONDITIONS SET FORTH HEREIN THAT APPLY TO CLIFFORD PRESS OR HIS SUCCESSOR AS
PROVIDED IN SECTION 1(D) (WHETHER IN HIS OR HER INDIVIDUAL CAPACITY OR AS AN OPP
PARTY).  UPON APPOINTMENT OF SUCH DESIGNEE TO THE BOARD AND THE EXECUTION OF A
COUNTERPART TO THIS LETTER AGREEMENT BY SUCH DESIGNEE IN ACCORDANCE WITH THE
PRECEDING SENTENCE, ALL REFERENCES TO “CLIFFORD PRESS” HEREIN SHALL, WHERE THE
CONTEXT REQUIRES, BE DEEMED TO REFER TO SUCH DESIGNEE.

 

2.                                       Confidentiality.

 


(A)                                  FOR ALL PURPOSES UNDER THIS AGREEMENT, THE
TERM “CONFIDENTIAL INFORMATION” SHALL MEAN AND INCLUDE ANY AND ALL NON-PUBLIC
INFORMATION REGARDING THE COMPANY, INCLUDING, WITHOUT LIMITATION, ITS BUSINESS,
OPERATIONS, PLANS, STRATEGIES, FINANCIAL CONDITION, RESULTS OF OPERATIONS AND
PROSPECTS, AND SHALL NOT INCLUDE ANY INFORMATION WHICH IS PUBLICLY DISCLOSED BY
THE COMPANY OR OTHERWISE BECOMES PART OF THE PUBLIC DOMAIN THROUGH NO ACTION OF
ANY OPP PARTY.

 


(B)                                 CLIFFORD PRESS HEREBY AGREES THAT, SUBJECT
TO THE PROVISIONS OF THIS SECTION 2, (I) HE SHALL KEEP CONFIDENTIAL ALL
CONFIDENTIAL INFORMATION AND SHALL NOT DISCLOSE OR REVEAL ANY SUCH CONFIDENTIAL
INFORMATION TO ANY THIRD PARTY, INCLUDING, FOR AVOIDANCE OF DOUBT, THE OTHER OPP
PARTIES; PROVIDED, HOWEVER, THAT THE FOREGOING SHALL NOT RESTRICT THE AUTHORITY
OR RIGHT OF CLIFFORD PRESS TO TAKE ANY ACTION THAT HE IN GOOD FAITH BELIEVES,
AFTER CONSULTATION WITH HIS OUTSIDE LEGAL COUNSEL AND THE COMPANY’S OUTSIDE
LEGAL COUNSEL, HE IS REQUIRED TO TAKE IN ORDER TO FULFILL HIS FIDUCIARY DUTIES
TO THE COMPANY AND ITS STOCKHOLDERS UNDER APPLICABLE LAW, (II) HE SHALL NOT

 

 

3

--------------------------------------------------------------------------------


 

use any such Confidential Information to publicly contest any action taken, or
determination made, by the Board or any of its committees; provided, however,
that the foregoing shall not restrict the authority or right of Clifford Press
to take any action that he in good faith believes, after consultation with his
outside legal counsel and the Company’s outside legal counsel, he is required to
take in order to fulfill his fiduciary duties to the Company and its
stockholders under applicable law, and (iii) he shall not take any action with
respect to Confidential Information that is subject to the attorney-client
privilege that would cause or result in the loss of such privilege under
applicable law if and to the extent such privilege is available.

 


(C)                                  NOTWITHSTANDING THE FOREGOING PROVISIONS OF
SECTION 1(E) (INCLUDING ANYTHING TO THE CONTRARY SET FORTH IN THE COMPANY’S
“CORPORATE GOVERNANCE GUIDELINES” AND INSIDER TRADING POLICY) AND SECTION 2(A),
CLIFFORD PRESS MAY DISCLOSE TO GUS OLIVER ANY CONFIDENTIAL INFORMATION WHICH
INVOLVES CONSIDERATION BY THE BOARD OF STRATEGIC MATTERS OF THE COMPANY (SUCH AS
SIGNIFICANT USES OF CASH AND BUDGETARY PROCESSES), PROVIDED THAT SUCH
CONFIDENTIAL INFORMATION IS NOT COVERED BY OR SUBJECT TO ATTORNEY-CLIENT
PRIVILEGE AND DOES NOT RELATE TO ORDINARY COURSE BUSINESS MATTERS OF THE
COMPANY.  GUS OLIVER HEREBY AGREES THAT, SUBJECT TO THE PROVISIONS OF THIS
SECTION 2, (I) HE SHALL KEEP CONFIDENTIAL ALL CONFIDENTIAL INFORMATION AND SHALL
NOT DISCLOSE OR REVEAL ANY CONFIDENTIAL INFORMATION TO ANY THIRD PARTY, (II) HE
SHALL NOT USE ANY SUCH CONFIDENTIAL INFORMATION TO PUBLICLY CONTEST ANY ACTION
TAKEN, OR DETERMINATION MADE, BY THE BOARD OR ANY OF ITS COMMITTEES, AND
(III) IN THE EVENT THAT HE OBTAINS CONFIDENTIAL INFORMATION THAT IS SUBJECT TO
THE ATTORNEY-CLIENT PRIVILEGE NOTWITHSTANDING THE RESTRICTIONS SET FORTH IN THE
IMMEDIATELY PRECEDING SENTENCE, HE SHALL NOT TAKE ANY ACTION WITH RESPECT TO
SUCH CONFIDENTIAL INFORMATION SUBJECT TO THE ATTORNEY-CLIENT PRIVILEGE THAT
WOULD CAUSE OR RESULT IN THE LOSS OF SUCH PRIVILEGE UNDER APPLICABLE LAW IF AND
TO THE EXTENT SUCH PRIVILEGE IS AVAILABLE.

 


(D)                                 NOTWITHSTANDING THE FOREGOING PROVISIONS OF
THIS SECTION 2, NOTHING IN THIS LETTER AGREEMENT SHALL PRECLUDE THE DISCLOSURE
OF ANY CONFIDENTIAL INFORMATION PURSUANT TO A COURT ORDER, GOVERNMENTAL SUBPOENA
OR OTHER JUDICIAL PROCESS, SUBJECT TO COMPLIANCE WITH THE PROVISIONS OF THIS
SECTION 2(D).  IN THE EVENT THAT ANY OPP PARTY IS REQUIRED BY ANY COURT ORDER,
GOVERNMENTAL SUBPOENA OR OTHER JUDICIAL PROCESS TO DISCLOSE ANY CONFIDENTIAL
INFORMATION, PRIOR TO MAKING SUCH DISCLOSURE AND TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW, SUCH OPP PARTY SHALL NOTIFY THE COMPANY OF SUCH DISCLOSURE
REQUIREMENT AND PROVIDE THE COMPANY WITH A LIST OF ALL CONFIDENTIAL INFORMATION
THAT SUCH OPP PARTY INTENDS TO SO DISCLOSE PURSUANT TO SUCH DISCLOSURE
REQUIREMENT (AND, IF APPLICABLE, THE TEXT OF THE DISCLOSURE LANGUAGE ITSELF) AND
COOPERATE WITH THE COMPANY, AT THE COMPANY’S EXPENSE, TO THE EXTENT THE COMPANY
MAY SEEK TO LIMIT SUCH DISCLOSURE (INCLUDING, IF REQUESTED BY THE COMPANY, BY
TAKING ALL REASONABLE STEPS (AT THE COMPANY’S EXPENSE) TO RESIST OR AVOID ANY
SUCH JUDICIAL OR ADMINISTRATIVE PROCEEDING REFERRED TO ABOVE).  IF, IN THE
ABSENCE OF A PROTECTIVE ORDER OR THE RECEIPT OF A WAIVER FROM THE COMPANY OF THE
CONFIDENTIALITY PROVISIONS SET FORTH IN THIS SECTION 2, ANY OPP PARTY IS LEGALLY
REQUIRED TO DISCLOSE ANY CONFIDENTIAL INFORMATION PURSUANT TO A COURT ORDER,
GOVERNMENTAL SUBPOENA OR OTHER JUDICIAL PROCESS, SUCH OPP PARTY SHALL DISCLOSE
ONLY THAT PORTION OF THE CONFIDENTIAL INFORMATION WHICH SUCH OPP PARTY
REASONABLY BELIEVES, AFTER CONSULTATION WITH ITS OUTSIDE COUNSEL, IS LEGALLY
REQUIRED TO BE DISCLOSED AND SHALL USE SUCH OPP PARTY’S REASONABLE BEST EFFORTS
TO OBTAIN ASSURANCES THAT CONFIDENTIAL TREATMENT WILL BE ACCORDED TO SUCH
CONFIDENTIAL INFORMATION.

 

 

4

--------------------------------------------------------------------------------


 


3.                                       INSIDER TRADING.  EACH OF THE OPP
PARTIES HEREBY ACKNOWLEDGES THAT HE OR IT IS AWARE THAT THE UNITED STATES
SECURITIES LAWS PROHIBIT, AMONG OTHER THINGS, ANY PERSON WHO HAS OBTAINED FROM
THE COMPANY OR ANY OF ITS AGENTS MATERIAL, NON-PUBLIC INFORMATION WITH RESPECT
TO THE COMPANY FROM TRANSACTING IN THE SECURITIES OF THE COMPANY OR FROM
COMMUNICATING SUCH INFORMATION TO ANY OTHER PERSON UNDER CIRCUMSTANCES IN WHICH
IT IS REASONABLY FORESEEABLE THAT SUCH PERSON IS LIKELY TO TRANSACT IN SUCH
SECURITIES.  EACH OF THE OPP PARTIES HEREBY AGREES TO COMPLY WITH SUCH LAWS.

 


4.                                       STANDSTILL RESTRICTIONS.  FOR A PERIOD
BEGINNING ON THE DATE HEREOF AND CONTINUING UNTIL (X) THE FIRST (1ST)
ANNIVERSARY OF THE NEXT ANNUAL MEETING IF CLIFFORD PRESS IS ELECTED TO THE BOARD
AT THE NEXT ANNUAL MEETING, OR (Y) THE FINAL ADJOURNMENT OF THE NEXT ANNUAL
MEETING IF CLIFFORD PRESS IS NOT ELECTED TO THE BOARD AT THE NEXT ANNUAL MEETING
(SUCH PERIOD, THE “STANDSTILL PERIOD”), UNLESS SPECIFICALLY INVITED IN WRITING
BY THE BOARD (ACTING PURSUANT TO APPROVAL OF AT LEAST A MAJORITY OF THE MEMBERS
OF THE BOARD) PURSUANT TO A DULY ADOPTED RESOLUTION OF THE BOARD IN ADVANCE,
NONE OF THE OPP PARTIES, ACTING ON HIS OR ITS BEHALF OR ON BEHALF OF OTHER
PERSONS ACTING IN CONCERT WITH ANY OF THE OPP PARTIES, SHALL IN ANY MANNER,
DIRECTLY OR INDIRECTLY:

 


(A)                                  (I) COMMENCE OR INITIATE, OR INDUCE OR
ATTEMPT TO INDUCE ANY PERSON OR “GROUP” (AS DEFINED IN AND WITHIN THE MEANING OF
SECTION 13(D)(3) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE
“EXCHANGE ACT”), AND WHETHER OR NOT REQUIRED TO FILE A SCHEDULE 13D CONTAINING
THE INFORMATION CONTEMPLATED BY RULE 13D-1 UNDER THE EXCHANGE ACT) (A “13D
GROUP”) TO COMMENCE OR INITIATE, ANY TENDER OR EXCHANGE OFFER FOR ANY SECURITIES
OF THE COMPANY, OR (II) TAKE, OR INDUCE OR ATTEMPT TO INDUCE ANY PERSON OR 13D
GROUP TO TAKE, ANY OTHER ACTION THAT IS INTENDED TO RESULT IN, OR WOULD BE
REASONABLY EXPECTED TO RESULT IN, A CHANGE OF CONTROL OF THE COMPANY;

 


(B)                                 (I) SUBMIT, ENCOURAGE ANY PERSON OR 13D
GROUP TO SUBMIT, ADVISE OR ASSIST ANY PERSON OR 13D GROUP WITH RESPECT TO THE
SUBMISSION OF, OR OTHERWISE PARTICIPATE IN, ENDORSE OR FACILITATE ANY
NOMINATIONS OR PROPOSALS TO THE COMPANY OR TO THE HOLDERS OF ANY COMPANY VOTING
STOCK FOR CONSIDERATION BY THE HOLDERS OF COMPANY VOTING STOCK AT ANY ANNUAL OR
SPECIAL MEETING OF THE COMPANY’S STOCKHOLDERS OR IN ANY ACTION TO BE TAKEN BY
WRITTEN CONSENT PURSUANT TO THE COMPANY’S CHARTER OR BYLAWS, RULE 14A-3
PROMULGATED UNDER THE EXCHANGE ACT, THE PROVISIONS OF ANY DOCUMENTS GOVERNING
THE TERMS OF ANY SUCH COMPANY VOTING STOCK OR GOVERNING THE RIGHTS OF ANY
HOLDERS THEREOF, OR OTHERWISE, (II) TAKE ANY ACTION TO CALL OR REQUEST THAT THE
COMPANY CALL, OR ENCOURAGE ANY PERSON OR 13D GROUP TO CALL OR REQUEST THAT THE
COMPANY CALL, ADVISE OR ASSIST ANY PERSON OR 13D GROUP WITH RESPECT TO CALLING
OR REQUESTING THAT THE COMPANY CALL, OR OTHERWISE PARTICIPATE IN, ENDORSE OR
FACILITATE THE CALLING OF OR ANY REQUEST THAT THE COMPANY CALL, AN ANNUAL OR
SPECIAL MEETING OF THE COMPANY’S STOCKHOLDERS, (III) SOLICIT, ENCOURAGE ANY
PERSON OR 13D GROUP TO SOLICIT, ADVISE OR ASSIST ANY PERSON OR 13D GROUP WITH
RESPECT TO THE SOLICITATION OF, OR OTHERWISE PARTICIPATE IN, ENDORSE OR
FACILITATE ANY SOLICITATION OF, PROXIES OR CONSENTS WITH RESPECT TO ANY COMPANY
VOTING STOCK, INCLUDING, WITHOUT LIMITATION, (A) WITH RESPECT TO ANY MATTER
SUBMITTED OR TO BE SUBMITTED FOR THE CONSIDERATION AND APPROVAL OF THE COMPANY’S
STOCKHOLDERS AT ANY ANNUAL OR SPECIAL MEETING OF THE COMPANY’S STOCKHOLDERS OR
BY WRITTEN CONSENT, INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO THE ELECTION
OF DIRECTORS IN OPPOSITION TO THE DIRECTOR NOMINEES

 

 

5

--------------------------------------------------------------------------------


 

recommended by the Board or otherwise for purposes of influencing or acquiring
control of the Board or management of the Company, and (B) for the purpose of
calling a special meeting of the Company’s stockholders, or (iv) advise,
influence or seek to advise or influence any person or 13D Group with respect to
the voting of any Company voting stock;

 


(C)                                  (I) JOIN A 13D GROUP, OR OTHERWISE ACT IN
CONCERT WITH ANY PERSON OR 13D GROUP FOR THE PURPOSE OF ACQUIRING, HOLDING,
VOTING OR DISPOSING OF COMPANY VOTING STOCK, OR FOR PURPOSES OF CIRCUMVENTING OR
AVOIDING ANY OF THE TERMS OR PROVISIONS OF THIS LETTER AGREEMENT, OR ADVISE OR
ASSIST ANY PERSON OR 13D GROUP WITH RESPECT TO THE COMPANY, (II) CONTACT, OR
ENTER INTO ANY DISCUSSIONS OR ARRANGEMENTS WITH, ANY OTHER PERSON OR “GROUP” (AS
DEFINED IN AND WITHIN THE MEANING OF SECTION 13(D)(3) OF THE EXCHANGE ACT) WHO,
WITHIN TEN (10) DAYS THEREAFTER, WILL BE REQUIRED TO FILE, A STATEMENT
CONTAINING THE INFORMATION REQUIRED BY RULE 13D-1 UNDER THE EXCHANGE ACT,
CONCERNING ANY OF THE MATTERS SET FORTH IN THIS LETTER AGREEMENT, OR (III) SELL
OR OTHERWISE TRANSFER ANY COMPANY SECURITIES TO ANY PERSON IF, TO THE KNOWLEDGE
OF ANY OF THE OPP PARTIES, THE TRANSFEREE OF SUCH SECURITIES WOULD THEREAFTER BE
REQUIRED TO FILE A SCHEDULE 13D CONTAINING THE INFORMATION REQUIRED BY
RULE 13D-1 UNDER THE EXCHANGE ACT, OR AN AMENDMENT THERETO;

 


(D)                                 ENGAGE IN OR OFFER, AGREE OR PROPOSE TO
ENGAGE IN, ENCOURAGE ANY PERSON OR 13D GROUP TO ENGAGE IN OR OFFER, AGREE OR
PROPOSE TO ENGAGE IN, ADVISE OR ASSIST ANY PERSON OR 13D GROUP WITH RESPECT TO
ENGAGING IN OR OFFERING OR PROPOSING TO ENGAGE IN, OR OTHERWISE DIRECTLY OR
INDIRECTLY PARTICIPATE IN, ENDORSE OR FACILITATE ANY OFFER OR PROPOSAL
(INCLUDING, WITHOUT LIMITATION, BY SEEKING OR OTHERWISE SOLICITING INTEREST,
PROVIDING OR ARRANGING FOR FINANCING, PROVIDING FOR OR ARRANGING THE SALE OF
COMPANY VOTING STOCK, MAKING ANY OFFER OR PROPOSAL TO THE BOARD OR MANAGEMENT OF
THE COMPANY (OR ANY OF THEM), FORMULATING A PLAN OR PROPOSAL, OR MAKING ANY
PUBLIC STATEMENT OR ANNOUNCEMENT, OFFER, PROPOSAL OR FILING) REGARDING (I) ANY
FORM OF BUSINESS COMBINATION TRANSACTION INVOLVING THE COMPANY, INCLUDING,
WITHOUT LIMITATION, A MERGER, CONSOLIDATION, ACQUISITION OF COMPANY VOTING STOCK
BY TENDER OR EXCHANGE OFFER OR OTHERWISE, ACQUISITION OF ASSETS OR OTHERWISE,
(II) ANY LIQUIDATION, DISSOLUTION OR WINDING UP OF THE COMPANY, OR (III) ANY
RECAPITALIZATION, RESTRUCTURING, REORGANIZATION OR OTHER SIMILAR TRANSACTION
INVOLVING THE COMPANY;

 


(E)                                  SEEK OR TAKE ANY ACTION TO (I) CHANGE THE
COMPOSITION OF THE BOARD OTHER THAN IN RESPECT OF THE NOMINATION AND ELECTION OF
CLIFFORD PRESS TO THE BOARD AT THE NEXT ANNUAL MEETING AS CONTEMPLATED BY AND
PURSUANT TO SECTION 1 OF THIS LETTER AGREEMENT, (II) REMOVE ANY DIRECTORS FROM
THE BOARD, OR (III) INCREASE THE SIZE OF THE BOARD, OTHER THAN IN CONNECTION
WITH THE NOMINATION AND ELECTION OF CLIFFORD PRESS TO THE BOARD AT THE NEXT
ANNUAL MEETING AS CONTEMPLATED BY AND PURSUANT TO SECTION 1 OF THIS LETTER
AGREEMENT OR (IV) FILL ANY VACANCIES ON THE BOARD, EXCEPT IN ANY MANNER
PERMITTED BY THIS LETTER AGREEMENT;

 


(F)                                    (I) SEEK TO BECOME INVOLVED IN THE
BUSINESS, MANAGEMENT OR OPERATIONS OF THE COMPANY, (II) EXCEPT FOR AN AMENDMENT
TO THE MOST RECENT 13D FOR THE PURPOSE OF DESCRIBING THIS LETTER AGREEMENT AND
ANY RELATED MATTERS, PUBLICLY DISCLOSE ANY INTENT,

 

 

6

--------------------------------------------------------------------------------


 

purpose, plan or proposal with respect to the Company, the Board, Company
management or the policies or affairs of the Company, or (iii) make any public
disclosure or take any action (including making any non-public communication to
the Company) that could require the Company to make any public disclosure
relating to any such intent, purpose, plan or proposal;

 


(G)                                 INITIATE OR FACILITATE ANY ACTION INTENDED
TO CAUSE CUMULATIVE VOTING TO BE IN EFFECT IN AN ELECTION OF DIRECTORS OF THE
COMPANY;

 


(H)                                 REQUEST OR OTHERWISE SEEK A WAIVER OF ANY
PROVISION OF THIS LETTER AGREEMENT; OR

 


(I)                                     ASSIST, ADVISE, ENCOURAGE, FACILITATE OR
ENTER INTO ANY AGREEMENT, ARRANGEMENT OR OTHER UNDERSTANDING TO ASSIST OR
ADVISE, ANY PERSON OR 13D GROUP IN TAKING ANY OF THE ACTIONS DESCRIBED IN
PARAGRAPHS (A) THROUGH (H) OF THIS SECTION 4.

 


NOTWITHSTANDING THE FOREGOING, NONE OF THE RESTRICTIONS SET FORTH IN PARAGRAPHS
(A) THROUGH (I) OF THIS SECTION 4 SHALL BE DEEMED TO (I) RESTRICT THE AUTHORITY
OR RIGHT OF CLIFFORD PRESS TO TAKE ANY ACTION (A) IN HIS CAPACITY AS A MEMBER OF
THE BOARD OF THE COMPANY OR (B) THAT HE IN GOOD FAITH BELIEVES, AFTER
CONSULTATION WITH HIS OUTSIDE LEGAL COUNSEL AND THE COMPANY’S OUTSIDE LEGAL
COUNSEL, HE IS REQUIRED TO TAKE IN ORDER TO FULFILL HIS FIDUCIARY DUTIES TO THE
COMPANY AND ITS STOCKHOLDERS UNDER APPLICABLE LAW, OR (II) PREVENT OR OTHERWISE
RESTRICT THE OPP PARTIES FROM (A) SUBJECT TO THE APPLICABLE PROVISIONS OF THE
COMPANY’S BYLAWS AND APPLICABLE LAW, NOMINATING ONE OR MORE PERSONS FOR ELECTION
AS A DIRECTOR(S) AT ANY ANNUAL MEETING OF COMPANY STOCKHOLDERS CALLED BY THE
BOARD AND PROPOSED TO BE HELD AFTER THE NEXT ANNUAL MEETING (EACH, A “SUBSEQUENT
ANNUAL MEETING”) IF ANY ADVANCE NOTICE DEADLINE FOR SUBMITTING A NOMINEE
(WHETHER UNDER THE COMPANY’S BYLAWS OR APPLICABLE LAW) WILL OCCUR PRIOR TO THE
EXPIRATION OF THE STANDSTILL PERIOD, AND (B) SOLICITING PROXIES OR CONSENTS WITH
RESPECT TO COMPANY VOTING STOCK (INCLUDING TAKING ACTIONS IN SUPPORT OR
FURTHERANCE OF ANY SUCH SOLICITATION INCLUDING TO CAUSE CUMULATIVE VOTING TO BE
IN EFFECT) (I) IN FAVOR OF OR IN OPPOSITION TO THE ELECTION OF ANY PERSONS SO
NOMINATED FOR ELECTION TO THE BOARD AT ANY ANNUAL MEETING OF COMPANY
STOCKHOLDERS CALLED BY THE BOARD AND PROPOSED TO BE HELD AFTER THE NEXT ANNUAL
MEETING OR (II) IN REGARD TO ANY OTHER MATTER THAT MAY BE BROUGHT BEFORE THE
COMPANY’S STOCKHOLDERS BY THE COMPANY OR ANY OTHER STOCKHOLDER AT A SUBSEQUENT
ANNUAL MEETING.

 


5.                                       VOTING AGREEMENT.

 


(A)                                  DURING THE STANDSTILL PERIOD, ON ALL
MATTERS THAT ARE PRESENTED TO THE STOCKHOLDERS OF THE COMPANY FOR APPROVAL
(WHETHER BY THE BOARD OR ANY THIRD PARTY, AND WHETHER AT AN ANNUAL OR SPECIAL
MEETING OF COMPANY STOCKHOLDERS OR PURSUANT TO A PROPOSED ACTION BY WRITTEN
CONSENT), THE OPP PARTIES SHALL CAUSE TO BE VOTED ALL SHARES OF THE COMPANY
VOTING STOCK BENEFICIALLY OWNED BY THE OPP PARTIES (OR ANY OF THEM) AS OF THE
APPLICABLE RECORD DATE FOR THE DETERMINATION OF STOCKHOLDERS ENTITLED TO VOTE ON
ANY SUCH MATTERS IN ACCORDANCE WITH THE RECOMMENDATIONS OF THE BOARD, PROVIDED
THE PROVISIONS OF THIS SECTION 5 SHALL NOT BE BINDING ON THE OPP PARTIES UNLESS
CLIFFORD PRESS HAS APPROVED AND JOINED IN SUCH RECOMMENDATION IN HIS CAPACITY AS
A DIRECTOR OF THE COMPANY.

 

 

7

--------------------------------------------------------------------------------


 


(B)                                 NONE OF THE OPP PARTIES SHALL ENTER INTO ANY
AGREEMENT OR UNDERSTANDING WITH ANY PERSON TO VOTE OR GIVE INSTRUCTIONS IN ANY
MANNER INCONSISTENT WITH THE TERMS OF THIS LETTER AGREEMENT.

 


6.                                       PUBLIC DISCLOSURE.  EACH OF THE PARTIES
HERETO AGREES THAT HE OR IT SHALL NOT ISSUE A PRESS RELEASE OR OTHERWISE MAKE
ANY PUBLIC STATEMENT OR DISCLOSURE REGARDING THE NOMINATION OR ELECTION OF
CLIFFORD PRESS TO THE BOARD AND/OR ANY COMMITTEE THEREOF, THIS LETTER AGREEMENT
OR THE SUBJECT MATTER HEREOF WITHOUT THE PRIOR CONSENT OF THE OTHER PARTY
HERETO; PROVIDED, HOWEVER, THAT NOTWITHSTANDING THE FOREGOING, (I) THE COMPANY
MAY ISSUE A PRESS RELEASE AND FILE A CURRENT REPORT ON FORM 8-K TO ANNOUNCE AND
REPORT THIS LETTER AGREEMENT AND THE SUBJECT MATTER HEREOF, PROVIDED THAT THE
COMPANY AFFORDS THE OPP PARTIES AN OPPORTUNITY TO REVIEW AND PROVIDE COMMENTS ON
ANY SUCH PRESS RELEASE OR CURRENT REPORT PRIOR TO THE ISSUANCE OR FILING
THEREOF, AND CONSIDERS IN GOOD FAITH ANY COMMENTS OF THE OPP PARTIES THERETO,
AND (II) THE OPP PARTIES MAY ISSUE A PRESS RELEASE AND FILE AN AMENDMENT TO THE
MOST RECENT 13D TO REPORT THIS LETTER AGREEMENT AND THE SUBJECT MATTER HEREOF
(AND ANY RELATED MATTERS), PROVIDED THAT THE OPP PARTIES AFFORD THE COMPANY AN
OPPORTUNITY TO REVIEW AND PROVIDE COMMENTS ON ANY SUCH PRESS RELEASE OR
AMENDMENT TO THE MOST RECENT 13D PRIOR TO THE ISSUANCE OR FILING THEREOF, AND
CONSIDERS IN GOOD FAITH ANY COMMENTS OF THE COMPANY THERETO. THE PARTIES HERETO
AGREE THAT NONE OF THE OPP PARTIES SHALL ISSUE SUCH PRESS RELEASE OR FILE SUCH
AMENDMENT TO THE MOST RECENT 13D PRIOR TO THE TIME AT WHICH THE COMPANY ISSUES
ITS PRESS RELEASE AND FILES ITS CURRENT REPORT ON FORM 8-K TO DISCLOSE AND
REPORT THIS LETTER AGREEMENT AND THE SUBJECT MATTER HEREOF.

 


7.                                       ENTIRE AGREEMENT.  THIS LETTER
AGREEMENT CONTAINS THE ENTIRE AGREEMENT BETWEEN AND AMONG THE PARTIES CONCERNING
THE SUBJECT MATTER OF THIS LETTER AGREEMENT AND SUPERSEDES ALL PRIOR AGREEMENTS
AND UNDERSTANDINGS WITH RESPECT TO SUCH SUBJECT MATTER.

 


8.                                       GOVERNING LAW.  THIS LETTER AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
DELAWARE.

 


9.                                       JURISDICTION AND VENUE.  ANY LEGAL
ACTION OR OTHER LEGAL PROCEEDING RELATING TO THIS LETTER AGREEMENT OR THE
ENFORCEMENT OF ANY PROVISION OF THIS LETTER AGREEMENT MAY BE BROUGHT OR
OTHERWISE COMMENCED IN ANY STATE COURT LOCATED IN SANTA CLARA COUNTY IN THE
STATE OF CALIFORNIA.  EACH PARTY HERETO (I) EXPRESSLY AND IRREVOCABLY CONSENTS
AND SUBMITS TO THE JURISDICTION OF ANY STATE COURT LOCATED IN SANTA CLARA COUNTY
IN THE STATE OF CALIFORNIA (AND EACH STATE APPELLATE COURT LOCATED IN THE STATE
OF CALIFORNIA IN CONNECTION WITH ANY SUCH LEGAL PROCEEDING, INCLUDING TO ENFORCE
ANY SETTLEMENT, ORDER OR AWARD), (II) AGREES THAT ANY STATE COURT LOCATED IN
SANTA CLARA COUNTY IN THE STATE OF CALIFORNIA SHALL BE DEEMED TO BE A CONVENIENT
FORUM, AND (III) WAIVES AND AGREES NOT TO ASSERT (BY WAY OF MOTION, AS A DEFENSE
OR OTHERWISE), IN ANY SUCH LEGAL PROCEEDING COMMENCED IN ANY STATE COURT LOCATED
IN SANTA CLARA COUNTY IN THE STATE OF CALIFORNIA, ANY CLAIM THAT SUCH PARTY IS
NOT SUBJECT PERSONALLY TO THE JURISDICTION OF SUCH COURT, THAT SUCH LEGAL
PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF SUCH
PROCEEDING IS IMPROPER OR THAT THIS LETTER AGREEMENT OR THE SUBJECT MATTER
HEREOF OR THEREOF MAY NOT BE ENFORCED IN OR BY SUCH COURT.  EACH PARTY HERETO
AGREES TO THE ENTRY OF AN ORDER TO ENFORCE ANY RESOLUTION, SETTLEMENT, ORDER OR
AWARD MADE PURSUANT TO THIS SECTION 9 BY THE STATE COURTS LOCATED IN SANTA CLARA
COUNTY IN THE STATE OF CALIFORNIA.

 

 

8

--------------------------------------------------------------------------------


 


10.                                 WAIVER OF JURY TRIAL.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY AND ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS LETTER AGREEMENT OR THE ACTIONS OF ANY PARTY
HERETO IN NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 


11.                                 SPECIFIC PERFORMANCE.  THE PARTIES HERETO
AGREE THAT IRREPARABLE DAMAGE WOULD OCCUR IN THE EVENT THAT ANY OF THE
PROVISIONS OF THIS LETTER AGREEMENT WERE NOT PERFORMED IN ACCORDANCE WITH THEIR
SPECIFIC INTENT OR WERE OTHERWISE BREACHED.  IT IS ACCORDINGLY AGREED THAT THE
PARTIES HERETO SHALL BE ENTITLED TO AN INJUNCTION OR INJUNCTIONS, WITHOUT BOND,
TO PREVENT OR CURE BREACHES OF THE PROVISIONS OF THIS LETTER AGREEMENT AND TO
ENFORCE SPECIFICALLY THE TERMS AND PROVISIONS HEREOF, IN ADDITION TO ANY OTHER
REMEDY TO WHICH SUCH PARTIES MAY BE ENTITLED BY LAW OR EQUITY, AND ANY PARTY
HERETO SUED FOR BREACH OF THIS LETTER AGREEMENT EXPRESSLY WAIVES ANY DEFENSE
THAT A REMEDY IN DAMAGES WOULD BE ADEQUATE.

 


12.                                 ATTORNEYS’ FEES.  IN ANY ACTION AT LAW OR
SUIT IN EQUITY IN RELATION TO THIS LETTER AGREEMENT, THE PREVAILING PARTY IN
SUCH ACTION OR SUIT SHALL BE ENTITLED TO RECEIVE A REASONABLE SUM FOR ITS
ATTORNEYS’ FEES AND ALL OTHER REASONABLE COSTS AND EXPENSES INCURRED IN SUCH
ACTION OR SUIT.

 


13.                                 DELAYS OR OMISSIONS.  NO DELAY OR OMISSION
TO EXERCISE ANY RIGHT, POWER OR REMEDY ACCRUING TO A PARTY UNDER THIS LETTER
AGREEMENT SHALL IMPAIR ANY SUCH RIGHT, POWER OR REMEDY NOR SHALL IT BE CONSTRUED
TO BE A WAIVER OF ANY SUCH BREACH OR DEFAULT, OR AN ACQUIESCENCE THEREIN, OR OF
OR IN ANY SIMILAR BREACH OR DEFAULT THEREAFTER OCCURRING; NOR SHALL ANY WAIVER
OF ANY SINGLE BREACH OR DEFAULT BE DEEMED A WAIVER OF ANY OTHER BREACH OR
DEFAULT THERETOFORE OR THEREAFTER OCCURRING.

 


14.                                 ASSIGNMENT.  THIS LETTER AGREEMENT SHALL BE
BINDING UPON AND SHALL INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNEES.  THIS LETTER AGREEMENT MAY NOT BE ASSIGNED
BY THE COMPANY WITHOUT THE CONSENT OR OTHER APPROVAL OF THE OPP PARTIES.  THIS
LETTER AGREEMENT MAY NOT BE ASSIGNED BY THE OPP PARTIES (OR ANY OF THEM) WITHOUT
THE PRIOR WRITTEN CONSENT OF THE COMPANY.

 


15.                                 AMENDMENT.  EXCEPT AS EXPRESSLY PROVIDED
HEREIN, NEITHER THIS LETTER AGREEMENT NOR ANY TERM HEREOF MAY BE AMENDED,
WAIVED, DISCHARGED OR TERMINATED OTHER THAN BY A WRITTEN INSTRUMENT SIGNED BY
THE PARTY AGAINST WHOM ENFORCEMENT OF ANY SUCH AMENDMENT, WAIVER, DISCHARGE OR
TERMINATION IS SOUGHT.

 


16.                                 TERMINATION.  THIS LETTER AGREEMENT SHALL
AUTOMATICALLY TERMINATE AND BE OF NO FURTHER FORCE OR EFFECT, WITHOUT ANY ACTION
ON THE PART OF ANY OF THE PARTIES HERETO, IN THE EVENT OF A CHANGE OF CONTROL OF
THE COMPANY, WHICH SHALL BE DEEMED TO INCLUDE, AMONG OTHER THINGS, (I) ANY
TRANSACTION OR SERIES OF RELATED TRANSACTIONS PURSUANT TO WHICH THE STOCKHOLDERS
OF THE COMPANY PRIOR TO SUCH TRANSACTION OR SERIES OF TRANSACTIONS HOLD LESS
THAN A MAJORITY OF THE VOTING

 

 

9

--------------------------------------------------------------------------------


 

power of the Company or any successor in interest thereto or less than a
majority in interest of all or substantially all of the assets of the Company,
and (ii) any transaction or series of related transactions pursuant to which the
members of the Board prior to such transaction or series of transactions
constitute less than a majority of the members of the Board or the board of
directors of any successor in interest thereto.

 


17.                                 NOTICES.  ALL NOTICES AND OTHER
COMMUNICATIONS PURSUANT TO THIS LETTER AGREEMENT SHALL BE IN WRITING AND SHALL
BE DELIVERED PERSONALLY, SENT BY FACSIMILE, SENT BY NATIONALLY-RECOGNIZED
OVERNIGHT COURIER OR MAILED BY REGISTERED OR CERTIFIED MAIL (RETURN RECEIPT
REQUESTED), POSTAGE PREPAID, TO THE RESPECTIVE PARTIES AT THE FOLLOWING ADDRESS
(OR AT SUCH OTHER ADDRESS FOR A PARTY AS SHALL BE SPECIFIED BY LIKE NOTICE):

 

If to the Company:

 

Coherent, Inc.

 

 

5100 Patrick Henry Drive

 

 

Santa Clara, CA 95054

 

 

Attention: General Counsel

 

 

Telephone: (408) 764-4180

 

 

Facsimile: (408) 764-4928

 

 

 

with a copy to:

 

Wilson Sonsini Goodrich & Rosati

 

 

Professional Corporation

 

 

650 Page Mill Road

 

 

Palo Alto, CA 94304

 

 

Attention: Larry W. Sonsini and David Berger

 

 

Telephone: (650) 493-9300

 

 

Facsimile: (650) 493-6811

 

 

 

If to the OPP Parties:

 

Oliver Press Partners, LLC

 

 

152 West 57th Street

 

 

New York, New York 10019

 

 

Attention: Gus Oliver and Clifford Press

 

 

Telephone: (212) 277-5600

 

 

Facsimile: (212) 974-1860

 

 

 

With a copy to:

 

Lowenstein Sandler PC

 

 

65 Livingston Avenue

 

 

Roseland, New Jersey 07068

 

 

Attention: Allen B. Levithan and Jeffrey M. Shapiro

 

 

Telephone: (973) 597 2500

 

 

Facsimile: (973) 597 2400

 

Each such notice or other communication shall for all purposes of this letter
agreement be treated as effective or having been given:  (i) if delivered
personally, when delivered, (ii) if sent by facsimile, upon confirmation of
facsimile transfer, (iii) if sent by nationally-recognized overnight courier, on
the first business day after the business day on which the same has been
deposited with such overnight courier, or (iv) if sent by registered or
certified mail, at the earlier

 

 

10

--------------------------------------------------------------------------------


 

of its receipt or 72 hours after the same has been deposited in a
regularly-maintained receptacle for the deposit of the United States mail,
addressed and mailed as aforesaid.

 

18.                                 Further Assurances.  The parties hereto
shall do and perform or cause to be done and performed all such further acts and
things and shall execute and deliver all such other agreements, certificates,
instruments or documents as any other party may reasonably request from time to
time in order to carry out the intent and purposes of this letter agreement and
the consummation of the transactions contemplated hereby.  Neither the Company
nor any of the OPP Parties shall voluntarily undertake any course of action
inconsistent with satisfaction of the requirements applicable to them set forth
in this letter agreement and each shall promptly do all such acts and take all
such measures as may be appropriate to enable them to perform as early as
practicable the obligations herein and therein required to be performed by them.

 

19.                                 Facsimile; Counterparts.  This letter
agreement may be executed by facsimile and in two or more counterparts, each of
which may be executed by fewer than all of the parties hereto, each of which
shall be fully enforceable against each of the other parties hereto actually
executing such counterparts, and all of which together shall constitute one and
the same instrument, enforceable against all of the parties hereto.

 

20.                                 Severability.  In the event that any term or
provision of this letter agreement shall become, or is declared by a court of
competent jurisdiction to be, illegal, unenforceable or void, this letter
agreement shall continue in full force and effect without said term or provision
as close as possible to the intent of the parties hereto.

 

21.                                 Headings.  The article and section headings
set forth in this letter agreement are included for convenience of reference
only and shall not affect the meaning or interpretation of this letter agreement
or any provision hereof.

 

22.                                 Full Knowledge; Independent Advice.  This
letter agreement is entered into with full knowledge of any and all legal rights
that the Company and the OPP Parties may have under applicable law.  Each party
hereto acknowledges that it has been represented by competent counsel in
connection with the negotiation and preparation of this letter agreement, and
that it participated in the drafting of this letter agreement, and therefore
hereby agrees that any applicable rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in connection with the construction or interpretation of this letter agreement.

 

23.                                 No Duress.  The Company and the OPP Parties
hereby acknowledge and agree that they have entered into this letter agreement
without duress, in good faith and for sufficient consideration, and that it is
fair, just and reasonable to all signatories hereto and their respective
affiliates.

 

24.                                 Authority.  Each of the Company and the OPP
Parties hereby represents and warrants to the other parties that:

 

(a)                                  it has full power and authority to execute
and deliver this Agreement and to perform its obligations hereunder, all of
which have been duly authorized by all requisite

 

 

11

--------------------------------------------------------------------------------


 

corporate, partnership or limited liability company action, as the case may be
and in the case of the Company, that the Board has authorized and approved this
letter agreement; and

 

(b)                                 this letter agreement has been duly and
validly executed and delivered by such party and constitutes the legal, valid
and binding obligation of such party, enforceable against it in accordance with
its terms, except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general principles of equity (regardless of whether
considered in a proceeding in equity or at law).

 

[Remainder of Page Intentionally Left Blank]

 

 

12

--------------------------------------------------------------------------------


 

If the foregoing is acceptable, kindly sign and return a duplicate copy of this
letter agreement to the undersigned.

 

 

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

 

 

COHERENT, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John R. Ambroseo

 

 

 

 

 

Name: John R. Ambroseo, PhD

 

 

 

 

 

Title: Chief Executive Officer and President

 

Agreed to by:

 

OLIVER PRESS PARTNERS, LLC

 

By:

/s/ Augustus K. Oliver

Name: Augustus K. Oliver

Title: Managing Member

 

OLIVER PRESS INVESTORS, LLC

 

By:

/s/ Clifford Press

Name: Clifford Press

Title: Managing Member

 

AUGUSTUS K. OLIVER

 

/s/ Augustus K. Oliver

 

CLIFFORD PRESS

 

/s/ Clifford Press

 

 

13

--------------------------------------------------------------------------------